DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2019, 11/01/2020, 02/21/2021 and 05/05/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
The independent claim(s) 1, 9 and 17 recite(s) a system and method to 
-receive current inventory data of a plurality of nodes of a supply chain
-determine a modification to a current inventory level of an item o a target node based on current inventory data of at least one other node in the supply chain via execution global optimization logic within a smart contract
-transmit the determined modification of the current inventory level to the target node

This judicial exception is not integrated into a practical application because the additional elements include a network interface, a processor, and blockchain, all of which are merely used to apply the abstract idea. The interface and processor implement the instructions which are the premise of the entire claimed invention, and the mere application of the abstract idea on a computer element, does not integrate the abstract idea into something more under MPEP 2106.05(f). The blockchain is used in the invention to hold the information of the abstract idea, and a secure electronic blockchain, is used to apply the abstract idea onto a secure computer element, and therefore does not integrate the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the interface, processor and blockchain are configured to perform the abstract idea, and application of an abstract idea on a computer does not provide significantly more. Under MPEP 2106.05(f) the application of an abstract idea on computer elements does not provide significantly more. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2018/0285810 A1 Ramachandran et al.

Regarding claim 1, Ramachandran discloses a computing system (Ramachandran Abstract, system, method and computer program for a food system) comprising: a network interface configured to receive current inventory data of a plurality of nodes of a supply chain, respectively, from a Ramachandran Para. [0042] the smart contracts may be between smart chain partners; Para. [0167-0168] the method may be stored on a software with control logic; Para. [0033] supply chain is connected through sensors, and recorded in a block chain, which restricts visibility among the users; Para. [0094-0100] Fig. 6 shows how the farmers, distributors, certifiers, buyers and consumer are all interconnected, and who is allowed information, which includes inventory; Para. [0161] Fig. 17 shows that the farmer may input the quantity available, which would allow for all farmers within the network to input current inventory information); a processor configured to automatically determine a modification to a current inventory level of an item of a target node based on current inventory data of at least one other node in the supply chain via execution of global optimization logic embedded within a smart contract of the blockchain ledger which has previously been endorsed by a plurality of blockchain peers of the blockchain ledger, and control the network interface to transmit the determined modification of the current inventory level to the target node (Ramachandran Para. [0032] beyond tracking and recording, the data may be analyzed and optimized; Para. [0043] the sensors may communicate information to modify the supply chain, whether its improving moisture during transportation, or adjusting the shelf life based on previously recorded data; Fig. 6 and 17, information is only available to those with permissions, and the information includes quantity; Para. [0088] functions of the information include creating, updating and deleting items; Para. [0151]; Para. [0047]), wherein the  (Ramachandran Para. [0039] the blockchain is able to record information over time, including modifications, which allows for a business to improve traceability, and gathers auditable documentation; Para. [0043] the data analyzed may be sent to the participant in the chain, and the reason for adjusting moisture/humidity may be to improve the own operation, and increase the efficiency of delivery, or even the growing process; Para. [0151]; Para. [0047]).

Regarding claim 2, Ramachandran discloses the computing system of claim 1, wherein the current inventory data comprises one or more of a current supply of items associated with a node, a freshness of the current supply, and an expected demand for the current supply (Ramachandran Para. [0032] maximize freshness of supply items).

Regarding claim 3, Ramachandran discloses the computing system of claim 1, wherein the global optimization logic within the smart contract is based on a weighted combination of a minimization of global inventory, minimization of waste due to spoilage, and maximization of freshness of the item (Ramachandran Para. [0042] the smart contracts may be between smart chain partners; Para. [0032] the calculation is used to maximize the freshness and minimize waste; Para. [0167-0168] the method may be stored on a software with control logic; Para. [0151]; Para. [0047]).

Regarding claim 4, Ramachandran discloses the computing system of claim 1, wherein the processor is further configured to determine to modify the current inventory level of the item of the target node based on a network configuration of the plurality of nodes in the supply chain (Ramachandran Para. [0155] the communication network allows for private and public collaboration, and provide information for change based on information provided, for example, harvest time, organic farming practices, etc.).

Regarding claim 5, Ramachandran discloses the computing system of claim 1, wherein the processor is configured to determine to modify the current inventory level of the item of the target node based on a shelf life of inventory of at least one other node in the supply chain and latency values at one or more locations in the supply chain (Ramachandran Para. [0043] shelf life predictions may be used for creation of best practices; Para. [0045] a contract may be set for purchase of produce based on time, and quality).

Regarding claim 6, Ramachandran discloses the computing system of claim 1, wherein the processor is configured to determine to modify the current inventory level of the item of the target node based on current inventory level of the item (Ramachandran Para. [0032] beyond tracking and recording, the data may be analyzed and optimized; Para. [0033] supply chain is connected through sensors, and recorded in a block chain, which restricts visibility among the users; since the data used to create the optimization analysis is stored in a blockchain, they are not visible to the other nodes).

Regarding claim 7, Ramachandran discloses the computing system of claim 1, wherein the determined modification further comprises a suggested inventory to request from an upstream node in the supply chain and a suggested inventory to be transferred to a downstream node in the supply chain (Ramachandran Para. [0043] the data allows for correlation and adjustments between downstream and upstream variables).

Regarding claim 8, Ramachandran discloses the computing system of claim 1, wherein the processor is further configured to reveal hidden current inventory data of a group of nodes in the supply chain to the target node when the group of nodes and the target node implement an echelon policy (Ramachandran Para. [0042] the smart contracts may be between smart chain partners; Para. [0086] members of the system community may communicate information relating to the sensors with each other).

Regarding claim 9, Ramachandran discloses a method (Ramachandran Abstract, system, method and computer program for a food system) comprising: receiving current inventory data of a plurality of nodes of a supply chain, respectively, from a blockchain ledger (Ramachandran Para. [0042] the smart contracts may be between smart chain partners; Para. [0167-0168] the method may be stored on a software with control logic; Para. [0033] supply chain is connected through sensors, and recorded in a block chain, which restricts visibility among the users; Para. [0094-0100] Fig. 6 shows how the farmers, distributors, certifiers, buyers and consumer are all interconnected, and who is allowed information, which includes inventory; Para. [0161] Fig. 17 shows that the farmer may input the quantity available, which would allow for all farmers within the network to input current inventory information); automatically determining, via a hardware processor, a modification to a current inventory level of an item of a target node based on current inventory data of at least one other node in the supply chain via an execution of global optimization logic embedded within a smart contract of the blockchain ledger which has previously been endorsed by a plurality of blockchain peers of the blockchain ledger (Ramachandran Para. [0032] beyond tracking and recording, the data may be analyzed and optimized; Para. [0167-0168] the method may be stored on a software with control logic; Para. [0151]; Para. [0047]); transmitting the determined modification of the current inventory level of the item to the target node (Ramachandran Para. [0043] the sensors may communicate information to modify the supply chain, whether its improving moisture during transportation, or adjusting the shelf life based on previously recorded data); and creating an audit trail of the determined modification on the blockchain ledger by storing an attribute of the current inventory level of the item of the target node which contributed to the determined modification by the global optimization logic via a block included in the blockchain ledger (Ramachandran Para. [0039] the blockchain is able to record information over time, including modifications, which allows for a business to improve traceability, and gathers auditable documentation; Para. [0043] the data analyzed may be sent to the participant in the chain, and the reason for adjusting moisture/humidity may be to improve the own operation, and increase the efficiency of delivery, or even the growing process; Fig. 6 and 17, information is only available to those with permissions, and the information includes quantity; Para. [0088] functions of the information include creating, updating and deleting items; Para. [0151]; Para. [0047]).

Regarding claim 10, Ramachandran discloses the method of claim 9, wherein the current inventory data comprises one or more of a current supply of items associated with a node, a freshness of the current supply, and an expected (Ramachandran Para. [0032] maximize freshness of supply items).

Regarding claim 11, Ramachandran discloses the method of claim 9, wherein the global optimization logic within the smart contract is based on a weighted combination of a minimization of global inventory, minimization of waste due to spoilage, and maximization of freshness of the item (Ramachandran Para. [0032] the calculation is used to maximize the freshness and minimize waste; Para. [0042] the smart contracts may be between smart chain partners; Para. [0167-0168] the method may be stored on a software with control logic; Para. [0151]; Para. [0047]).

Regarding claim 12, Ramachandran discloses the method of claim 9, wherein the determining to modify the current inventory level of the item of the target node is further based on a network configuration of the plurality of nodes in the supply chain (Ramachandran Para. [0155] the communication network allows for private and public collaboration, and provide information for change based on information provided, for example, harvest time, organic farming practices, etc.).

Regarding claim 13, Ramachandran discloses the method of claim 9, wherein the determining to modify the current inventory level of the item of the target node is further based on a shelf life of inventory of at least one other node in the supply (Ramachandran Para. [0043] shelf life predictions may be used for creation of best practices; Para. [0045] a contract may be set for purchase of produce based on time, and quality).

Regarding claim 14, Ramachandran discloses the method of claim 9, wherein the determining comprises determining to modify the current inventory level of the item of the target node based on current inventory levels of the item of at least one other node which is not visible to the target node (Ramachandran Para. [0032] beyond tracking and recording, the data may be analyzed and optimized; Para. [0033] supply chain is connected through sensors, and recorded in a block chain, which restricts visibility among the users; since the data used to create the optimization analysis is stored in a blockchain, they are not visible to the other nodes).

Regarding claim 15, Ramachandran discloses the method of claim 9, wherein the determined modification further comprises a suggested inventory to request from an upstream node in the supply chain and a suggested inventory to be transferred to a downstream node in the supply chain (Ramachandran Para. [0043] the data allows for correlation and adjustments between downstream and upstream variables).

Regarding claim 16, Ramachandran discloses the method of claim 9, wherein the method further comprises revealing hidden current inventory data of a group of nodes in the supply chain to the target node when the group of nodes and the target node implement an echelon policy (Ramachandran Para. [0042] the smart contracts may be between smart chain partners; Para. [0086] members of the system community may communicate information relating to the sensors with each other).

Regarding claim 17, Ramachandran discloses a method (Ramachandran Abstract, system, method and computer program for a food system) comprising: receiving, via a global node current inventory data of a plurality of nodes of a supply chain, respectively, from a blockchain ledger (Ramachandran Para. [0042] the smart contracts may be between smart chain partners; Para. [0167-0168] the method may be stored on a software with control logic; Para. [0033] supply chain is connected through sensors, and recorded in a block chain, which restricts visibility among the users; Para. [0094-0100] Fig. 6 shows how the farmers, distributors, certifiers, buyers and consumer are all interconnected, and who is allowed information, which includes inventory; Para. [0160] the participants within the blockchain may include global distribution; Para. [0161] Fig. 17 shows that the farmer may input the quantity available, which would allow for all farmers within the network to input current inventory information); automatically determining, via the global node, a modification to a current inventory level of an item of a target node based on current inventory data of at least one other node in the supply chain via execution of global optimization logic embedded within a smart contract of the blockchain ledger which has previously been endorsed by a plurality of blockchain peers of the blockchain ledger  (Ramachandran Para. [0032] beyond tracking and recording, the data may be analyzed and optimized; Para. [0167-0168] the method may be stored on a software with control logic; Para. [0151]; Para. [0047]); and transmitting the determined modification of the current inventory level of the item from the global node to the target node (Ramachandran Para. [0043] the sensors may communicate information to modify the supply chain, whether its improving moisture during transportation, or adjusting the shelf life based on previously recorded data; Fig. 6 and 17, information is only available to those with permissions, and the information includes quantity; Para. [0088] functions of the information include creating, updating and deleting items).

Regarding claim 18, Ramachandran discloses the method of claim 17, wherein the global optimization logic within the smart contract is based on a weighted combination of a minimization of global inventory, minimization of waste due to spoilage, and maximization of freshness of the item (Ramachandran Para. [0032] the calculation is used to maximize the freshness and minimize waste; Para. [0042] the smart contracts may be between smart chain partners; Para. [0167-0168] the method may be stored on a software with control logic; Para. [0151]; Para. [0047]).

Regarding claim 19, Ramachandran discloses the method of claim 17, wherein the determining to modify the current inventory level of the item of the target node is further based on a network configuration of the plurality of nodes in the supply chain (Ramachandran Para. [0155] the communication network allows for private and public collaboration, and provide information for change based on information provided, for example, harvest time, organic farming practices, etc.).

Regarding claim 20, Ramachandran discloses the method of claim 17, wherein the determining to modify the current inventory level of the item of the target node is further based on latency values at one or more locations in the supply chain (Ramachandran Para. [0043] shelf life predictions may be used for creation of best practices; Para. [0045] a contract may be set for purchase of produce based on time, and quality).

Response to Arguments
Applicant's arguments filed 11/21/2021 have been fully considered but they are not persuasive. 
Regarding 101, Applicant states that the present invention is directed towards optimization software for supply chain inventory, which is tied to a blockchain network. They further claim that improvements are created for inventory management of supply chains, and thus are an improvement to a computer and the supply chain industry. Specifically, Applicant states the prior insufficiencies in the supply chain are directed to limited visibility, and that the addition of a blockchain adds visibility of sensitive data to reduce waste and spoilage. Examiner would note that the presence of blockchain does not solely overcome a 101 rejection. Blockchain being evaluated under Step 2A Prong 2, is seen as a generic computer element, that is designated to perform is everyday features. Blockchain is used to hide sensitive information, and the application of supply chain commands does not provide an improvement to blockchain over its traditional use, since it is being used traditionally. Additionally, keeping optimization logic, another abstract idea, stored within the blockchain, does not provide an advancement to the blockchain, but is simply using data points in an algorithm to predict a better supply chain, is seen as the business method being applied to a computer element; and the “prove” and “reason” being stored on blockchain, falls under the category of gathering information, which again, is merely being applied to blockchain.  
Applicant asserts that the claim fails under Step 2A Prong 1, as not being an abstract idea because he steps are integrated with a blockchain ledger, but Examiner takes the position that the blockchain is an additional element, and therefore, the claim are evaluated as a means to control supply chain, which is in 
Applicant describes how the invention cure inventory inefficiencies, and that the use of a blockchain smart contract is used to overcome those inefficiencies, and that the addition of the blockchain ensures food is not wasted, and preventing food waste is a practical application for supply chains. Examiner respectfully disagrees, the method, system and computer program based on a contract, distribution and the ability to keep the information a secret using blockchain. The fact that these elements are performed with blockchain on a computer does not exclude these actions from being performed in a human mind. Companies regularly form contracts that include a clause to keep the information secure, and are then able to architect a supply chain. Further, the integration into a blockchain exchange of information does not add benefits to computing systems itself, it optimizes the process of management, which is an abstract idea, and therefore the abstract idea is not benefiting or improving a computer system. The elements include a network and processor, both of which are configured to perform the abstract idea. The ideas implemented on the processor do not provide improvements to the processor itself, but rather describes a more optimized abstract method of updating inventory. The ability for the logic and contracts to make decision based on the ordering and replenishment of the supply chain, and those decisions are limited in visibility to certain entities, to help reduce food waste, does not provide more than the abstract idea of 
Regarding 102, Applicant points to “automatically determine a modification to a current inventory level….via execution of the global optimization logic embedded within a smart contract of the blockchain ledger which has previously been endorsed by a plurality of blockchain peers of the blockchain ledger, and control he network interface to transmit the determined modification of the current inventory level…”, and more specifically that the claim is capable of modifying current inventory levels, and the inventory is modified using a smart contract embedded with global optimization logic. Examiner maintains that Ramachandran is able to describe these features. Specifically, Ramachandran is able to show that inventory is managed using sensors, and those sensors record and track information about the inventory, and if the inventory is damaged at all, then the inventory is removed from the total quantity Para. [0032]; Para. [0043]. Optimization of inventory is found throughout Ramachandran, in Para. [0151] where information may be used by stakeholders in the food supply chain to optimize their operation, Para. [0047] where peers included on the smart contract may optimize the produce by limiting radius from which it may be shipped to ensure freshness, Para. [0042] where the participants in a blockchain benefit by optimizations based on improved supply chain consensus data. The inventory information is further only viewable through a blockchain, which only allows for specific people to view based on their allowances, which would be agreed upon 
Further, Applicant submits dependent claims recite further limitations and merely states that Ramachandran does not determine modification of current inventory based on a contact which includes optimization, and Examiner would see the Paragraphs cited above in which food spoilage is notified, inventory is updated, and those who have agreed to participate in the blockchain may optimize their supply chain to replenish with higher quality produce. Therefore, the rejection is maintained.  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0262862 A1 Aljawhari teaches managing inventory using blockchain (Abstract); US 20109/0335715 A1 Hicks et al. teaches interaction between consumers, retailers and distributors using blockchain (Abstract) and the Dissertation of Feng Tian teaches managing food quality and safety from a supply chain management perspective (Pg. 2, Abstract).
Conclusion                                                                                                                                                                                        

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687